ACCEPTED
                                                                                       06-16-00021-CV
                                                                            SIXTH COURT OF APPEALS
                                                                                  TEXARKANA, TEXAS
                                                                                 6/17/2016 11:28:08 AM
                                                                                      DEBBIE AUTREY
                                                                                                CLERK

                        No. 06-16-00021-CV

                                 In the                               FILED IN
                                                               6th COURT OF APPEALS
                                                                 TEXARKANA, TEXAS
                         Sbcth Court of Appeals                6/17/2016 11:28:08 AM
                                                                    DEBBIE AUTREY
                            Houston, Texas                              Clerk



              BP AUTOMOTIVE LP D/B/A BOSSIER DODGE,
                                          Appellant,

                                  V.
   RML WAXAHACHIE DODGE, LLC, RLJ-McLARTY LANDERS AUTOMOTFVE
HOLDINGS, LLC, RML WAXAHACHIE FORD, LLC, RML WAXAHACHIE GMC, LLC
                                           Appellee.



                On Appeal from the 87th District Court,
               Freestone County, Texas (No. 10-030-B)
              The Hon. J. Deborah Oakes Evans, Presiding


         APPELLEES' UNOPPOSED MOTION FOR EXTENSION OF TIME



                                       Blake L. Beckham
                                       State Bar No. 02016500
                                       Santa A. Smithee
                                       State Bar No. 2405254
                                       THE BECKHAM GROUP, P.C.
                                       3400 Carlisle, Suite 500
                                       Dallas, Texas 75204
                                       Telephone: 214-965-9300
                                       Facsimile: 214-965-9301

                                       ATTORNEYS FOR APPELLEES
TO THE HONORABLE COURT:

      Appellees RML Waxahachie Dodge, LLC, RLJ-McLarty-Landers

Automotive Holdings, LLC, RML Waxahachie Ford, LLC, and RML Waxahachie

GMC, LLC (collectively "Appellees") respectfully request under Texas Rule of

Appellate Procedure 10.5(b) that the Court grant a 45-day extension of time to file

Appellees' brief in the above-captioned matter.

      Appellees' brief is currently due July 1,2016.

      Appellees request an extension of the briefing deadline of due to imminent

arbitration hearings and briefing before a state supreme court.

      If the requested extension is granted, Appellees' brief will be due on August

15, 2016, 45 days from the current filing deadline forAppellees' brief.

      This is Appellees' first request for an extension.

      Appellees' counsel has spoken to Appellant's counsel about this motion and

Appellant's counsel, Kevin Terrazas, is not opposed to this motion.


Dated: Junel7.2016
                                           Respectfully submitted,

                                           /s/ Blake L. Beckham

                                           Blake L. Beckham
                                           State Bar No. 02016500
                                           Santa A. Smithee
                                           State Bar No. 2405254
                                           THE BECKHAM GROUP, P.C.
                                           3400 Carlisle, Suite 500
                                           Dallas, Texas 75204
                                           Telephone: 214-965-9300
                                           Facsimile: 214-965-9301

                                           ATTORNEYS FOR APPELLEES




                    CERTIFICATE OF CONFERENCE

      As required by Tex. R. App. P. 10.1(a)(5), I certify that counsel for
Appellees has conferred with counsel for Appellant, and counsel for Appellant
does not oppose the relief requested herein.

                                          /s/ Blake L. Beckham



                                           Blake L. Beckham
                                             CERTIFICATE OF SERVICE

       I hereby certify that on this 17th day of June, 2016, a true and correct copy
of the foregoing was filed electronically and that notice of this filing was sent to all
parties by operation of the Court's electronic filing system as follows:

                                                                      /s/ Blake L. Beckham

                                                                      Blake L. Beckham

Kevin J. Terrazas
State Bar No. 24060708
Timothy A. Cleveland
State Bar No. 24055318
CLEVELAND | TERRAZAS PLLC
4611 Bee Cave Rd, #306B
Austin, Texas 78746
512-680-3257
I:\RU\Appeal\Pteadings 06-16-00021 \motion_for_cxtcnsion_061616.rtf